 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OZ MARTIN,                                         No. 2:20-cv-0248 DB P
12                       Petitioner,
13            v.                                         ORDER
14    SUPREME COURT OF CALIFORNIA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of

18   mandamus pursuant to 28 U.S.C. § 1651. Petitioner seeks a writ “commanding respondent court

19   to perform its ministerial duty in affording petitioner his constitutional rights to a proper and

20   adequate inquiry by using sound discretion in adhering to and following the law which

21   governs/controls the issues raised by his claims.” (ECF No. 1 at 4.)

22          The application attacks a conviction issued by the Alameda County Superior Court.

23   While both this court and the United States District Court in the district where petitioner was

24   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

25   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

26   readily available in Alameda County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

27   ////

28   ////
 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Northern District of California.

 3   Dated: February 6, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   DB:12
     DB:1/Orders/Prisoner/Habeas/mart0248.108
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
